CORRECTED ORDER
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MIDTRONICS, INC.,
Plo.£ntiff-AppeHee,
V.
AURORA PERFORMANCE PRODUCTS LLC
(DOING BUSINESS AS ARGUS ANALYZERS) AND
BPPOWER, INC.,
Defen,dants-Appello.n,ts.
2011-1589
Appeal from the United StateS District Court for the
No1'thern DiStrict of I11inoiS in case no. 06-CV-391'Y, Judge
Mi1ton I. Shadur.
ON MOTION
ORI)ER
The parties jointly move to stay the briefing schedule
pending district court action beloW, or in the alternative

MIDTRONlCS V. AURORA PERI"[`)RMANClE 2
for a 60-day extension of time for Aurora Performance
Products LLC to file its principal brief
Upon consideration thereof
I'r ls O1m15a.1¢:o THA'1‘:
(1) The motion to stay the briefing schedule is denied.
(2) The motion for an extension of time is granted
F'OR THE COURT
 1 6  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: Craig M. Scott, Flsq, FiLEi) ls ma
J ames R. Burdett, Esq. "3jEE‘§§B€[§A'}_?€!§‘?-__¢]!1
320 nov 1 3 2011
JAN HORBA!.Y
CLEHK